ORDER
On January 3, 2002, this Court’s Disciplinary Counsel filed a Petition with this Court pursuant to Article III, Rule 6(e) of the Supreme Court Rules of Disciplinary Procedure seeking an Order compelling the Respondent, Jeremiah E. Holland, to submit his answer to a disciplinary complaint that had been filed against him. On January 10, 2002, we granted the Petition, and entered an Order directing the Respondent to submit his answer within ten (10) days of receipt of that Order. That Order advised the Respondent that his failure to file an answer would result in his indefinite suspension from the practice of law.
The Respondent was personally served with a copy of that Order on January 14, 2002. He did not file an answer. On January 29, 2002, Disciplinary Counsel filed a further Petition with this Court advising us that the Respondent had failed to comply with our previous Order, and requesting that we suspend the Respondent from the practice of law. This Peti*482tion was scheduled to be heard at this Court’s conference on February 7, 2002.
The Respondent did not object to the Petition or appear at conference. After review of the Petition filed by Disciplinary Counsel we deem that the Petition should be granted.
Accordingly, the Respondent, Jeremiah E. Holland is hereby suspended from engaging in the practice of law in this State until further Order of this Court.